t c summary opinion united_states tax_court william w brown petitioner v commissioner of internal revenue respondent docket no 6899-06s filed date william w brown pro_se kathleen k raup for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in federal_income_tax of dollar_figure for petitioner’ sec_2001 tax_year after concessions the issue we must decide is whether petitioner is entitled to deduct payments totaling dollar_figure toward the principal of an outstanding debt reported on his schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in egg harbor township new jersey petitioner has been a residential home builder since on date petitioner purchased five vacant lots lots in egg harbor township new jersey for dollar_figure in order to pay for the lots petitioner borrowed dollar_figure from respondent concedes that petitioner is entitled to deduct dollar_figure for mortgage interest reported on his schedule c the parties stipulate that petitioner is not entitled to a deduction for mortgage interest reported on his schedule a itemized_deductions but he is entitled to the dollar_figure standard_deduction for the parties also agree that petitioner is entitled to a schedule c business deduction of dollar_figure instead of the claimed dollar_figure for business use of home and a lifetime_learning_credit of dollar_figure instead of the claimed dollar_figure for whether petitioner is liable for additional self-employment_tax or entitled to an earned_income_credit for are computational adjustments that will need to be made in the parties’ rule_155_computations anchor savings and loan association anchor gave a mortgage on the lots and a second mortgage on his home as security entire transaction hereinafter referred to as the loan according to the loan commitment letter dollar_figure of the amount borrowed was to be placed into a passbook savings account at anchor as an interest reserve in petitioner completed a home on one of the lots and in he sold a partially completed home on another one of the lots before petitioner sold all of the lots that had secured repayment of the loan during and anchor was placed in receivership by the resolution trust corporation and petitioner’s loan was subsequently sold to federal financial co on date petitioner and federal financial co executed a modification agreement whereby petitioner agreed to repay the outstanding indebtedness of the loan dollar_figure at a 9-percent interest rate over months pursuant to the terms of the modification agreement petitioner was required to make dollar_figure monthly payments each payment consisting of principal and interest pursuant to the modification agreement petitioner made monthly payments of dollar_figure toward the loan to federal financial co in of the dollar_figure paid dollar_figure was applied to interest and dollar_figure was applied to the principal of the loan petitioner timely filed a federal_income_tax return on date respondent mailed a notice_of_deficiency to petitioner with respect to the tax_year petitioner timely filed a petition on date discussion based on the foregoing facts which are not in dispute petitioner argues that the portion of his loan payments applicable to the principal should be deductible as a business_expense respondent argues that to allow petitioner a deduction for repayment of the principal on the loan would essentially allow a double deduction respondent argues that petitioner used the loan to purchase the lots and established petitioner’s tax basis in them respondent notes that each of the five lots that secured the loan was sold before and that any gain_or_loss on the sale of those lots should or could have already been reported on petitioner’s returns for years before summarily respondent’s argument is that petitioner has or could have already recovered the cost of the lots when they were sold petitioner filed a ch petition in the u s bankruptcy court for the district of new jersey on date in the filing of a ch petition triggered an automatic_stay which prohibits the commencement of a proceeding in the tax_court concerning the debtor see u s c sec_362 the automatic_stay was lifted on date when the bankruptcy court entered an order granting petitioner a discharge under ch of the bankruptcy code due to the automatic_stay the running of the time for petitioner to file a petition in this court was suspended which allowed him to file a timely petition after the discharge from bankruptcy see sec_6213 and that the deduction of the principal of the loan would effectively duplicate a tax_benefit to petitioner we agree with respondent’s argument after borrowing the funds petitioner used the proceeds to purchase lots the borrowed funds used for the purchase created a tax basis the subsequent sale of the lots resulted in either a profit or loss at trial petitioner acknowledged that he would have reported any gain from the sale of the lots in prior years by subtracting his cost from the sales_price if petitioner had suffered a loss he could have offset other income regardless of whether petitioner had a gain_or_loss on the sale of the lots the tax_benefit of the cost incurred in purchasing the lots would have been realized in the year_of_sale the repayment of the loan’s principal is a different transaction from the purchase and sale of the lots and does not create a deductible business_expense petitioner was simply returning borrowed money see 62_tc_878 11_bta_1299 therefore we sustain respondent’s determination that petitioner is not entitled to a deduction for the repayment of principal on the loan to reflect the foregoing decision will be entered under rule
